Exhibit 99.1 Collectors Universe Declares Quarterly Cash Dividend of $0.325 per Common Share NEWPORT BEACH, CA – January 25, 2011 — Collectors Universe, Inc. (NASDAQ: CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, today announced that, pursuant to its previously adopted dividend policy, the Board of Directors has declared the Company’s quarterly cash dividend of $0.325 per share of common stock for the third quarter of fiscal 2011. The cash dividend will be paid on February 25, 2011 to stockholders of record on February 14, 2011. About Collectors Universe Collectors Universe, Inc. is a leading provider of value-added services to the high-value collectibles markets.The Company authenticates and grades collectible coins, sports cards, autographs and stamps. The Company also compiles and publishes authoritative information about United States and world coins, collectible trading cards and sports memorabilia and collectible stamps and operates its CCE dealer-to-dealer Internet bid-ask market for certified coins and its Expos trade show and conventions business. This information is accessible to collectors and dealers at the Company's website, http://www.collectors.com, and is also published in print. Contact: Joseph Wallace Chief Financial Officer Collectors Universe 949-567-1245 Email: jwallace@collectors.com
